DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schultz (German Patent No. 10 2007 010431).
With respect to Claim 1, Schultz, Figure 8, teaches a dispenser for holding a spool of coiled material B (See Figures 3 and 4), comprising: 
an elongate spindle 2 having opposite end portions, 
shoulder members 6 carried at the end portions, respectively, for positioning the spool B on said spindle 2, 
at least one of said shoulder members 6 being removable from said spindle 2, to allow for insertion or removal of the spool B onto the spindle 2, and 
an elastic line 4 extending between said shoulder members 6, and traversing an outermost convolution of said coiled material (see Figures 3-4), to thereby resist the coiled material against freely unwinding movement.  
Claim 2, Schultz further teaches wherein: said shoulder members 6 each have a transverse hole 12, and said elastic line 4 passes through the transverse hole 12 of each of said shoulder members 6.  
With respect to Claim 10, Schultz further teaches wherein: the spool of coiled material Bcomprises a series of bags that can be separated from the spool into individual bags.  See Abstract.  
With respect to Claim 11, Schultz further teaches wherein: said at least one removable shoulder member 6 is press fit onto one of the end portions of the spindle 2.  
With respect to Claim 12, Schultz further teaches wherein each of the shoulder members 6 are removable from the spindle and are press fit onto respective end portions of the spindle 2.  
With respect to Claim 13, Schultz further teaches wherein: said shoulder members 6 comprise a first shoulder member and a second shoulder member, each having transverse holes 12 formed therethrough.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (German Patent No. 10 2007 010431) Figure 8 as applied to Claim(s) 1, 2, and 10-13 above, and further in view of Schultz (German Patent No. 10 2007 010431) Figures 3 and 4.
With respect to Claim 5, Schultz, Figure 8 is advanced above. 
Schultz, Figure 8, teaches all the elements of the dispenser except for wherein: 

However, Schultz, Figures 3 and 4, teaches two coextensive line 4 sections respectively confining the outermost convolution of said coiled material B.
It would have been obvious to one of ordinary skill in the art to provide Schultz Figure 8 with two lines surrounding the coiled material, as taught by Schultz Figures 3 and 4, for the purpose of increasing the friction on the coiled material.
With respect to Claim 6, Schultz further teaches wherein: 
both of said coextensive line sections meet one another at one of said shoulder members, and are frictionally retained therein, to permit manual adjustment of their lengths and a distance separating said coextensive line sections as the quantity of the coiled material becomes depleted.
With respect to Claim 16, Schultz, Figure 8, teaches a dispenser for holding a spool of coiled material B (see Figures 3 and 4), comprising: 
an elongate spindle 2 having opposite end portions, 
shoulder members 6 carried at the end portions, respectively, for positioning the spool B on the spindle 2, and 
an elastic line 4 extending between said shoulder members.
Schultz, Figure 8 teaches all the elements of the dispenser except for two coextensive line sections respectively confining the outermost convolution of said coiled material, to thereby resist the coiled material against freely unwinding movement.
However, Schultz, Figures 3 and 4, teaches that two coextensive line sections 4 (see Figure 4) confining the outermost convolution of said coiled material B.

With respect to Claim 17, Schultz, Figures 3 and 4, further teaches wherein:
at least one of said shoulder members 6 has a transverse hole 12, 
each line section B comprises a corresponding part extending to and passing through said transverse hole 12 in opposition to one another, to frictionally resist relative or incidental slippage against one another.
Allowable Subject Matter
Claims 3-4, 7-9, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	Claims 3-4, 7-9, and 14-15 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the dispenser set forth including wherein: said shoulder members comprise a first shoulder member and a second shoulder member, each having a transverse hole formed therethrough, and said elastic line extends into a first end of the transverse hole of the first shoulder member and exits a second end of said transverse hole, and thereafter loops back upon itself and extends into the first end of said transverse hole of said first shoulder member.
None of the references of the prior art teach or suggest said elastic line extends into a first end of the transverse hole of the first shoulder member and exits a second end of said transverse hole, and thereafter loops back upon itself and extends into the first end of said transverse hole of .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM A. RIVERA/            Primary Examiner, Art Unit 3654